                                                                                             DISTRICT OF OREGON
                                                                                                  FILED
                                                                                                  April 21, 2021
                                                                                           Clerk, U.S. Bankruptcy Court



            Below is an order of the court.




                                                                               _____________________________
                                                                                      TRISH M. BROWN
                                                                                    U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF OREGON

In re                                                       )
                                                            )     Case No.       21-30452-tmb13
Melisa Escobedo Garcia
                                                            )
                                                            )
                                                            )     CONFIRMATION HEARING DATE:              04/21/21
                                                            )
                                                            )     ORDER CONFIRMING PLAN
                                                            )     AND RESOLVING MOTIONS
Debtor(s)                                                   )


      The debtor's plan having been provided to creditors and the Court having found that it complies with 11 USC
§ 1325, now, therefore IT IS ORDERED:

                             2 is confirmed, and all relief requested in the plan is granted. All references to the plan
1. Debtor's plan (Docket # ____)
are to the plan as modified by any amendment shown in ¶ 4 below.

2. Pursuant to 11 USC §522(f)(1), the following liens are avoided [listed alphabetically, and only one per line, including
each creditor’s name, service address, and lien type (e.g., judicial lien or non-purchase money security interest)]:
None




1350.17 (12/1/2017)                           Page 1 of 2                [Note: Printed text may not be stricken]

                               Case 21-30452-tmb13              Doc 17    Filed 04/21/21
3. Per the filed Application for Compensation (LBF 1305) and, if applicable, the Fees and Expenses Itemization
                                                                                              3450.00
Through __________ (LBF 1306), compensation to debtor’s counsel of attorney fees of $____________         and
                  0.00
expenses of $____________,                 322.00
                              of which $ ___________ has been paid, leaving $       3128.00      to be paid as
funds become available per plan ¶ 4(c).

4. Debtor has moved to amend the plan by interlineation as follows, which amendments are allowed and become
part of the confirmed plan:
None




5. The terms of this order are subject to any objection filed within 21 days by [listed alphabetically, and only one per
line, including each creditor’s name, service address]:
None




Additional Provisions, if any:
None




                                                          ###

                    04/19/21 I provided this Order to the Trustee for submission to the court.
I certify that on ___________



                                                                        /s/ Ted A. Troutman, OSB 844470
                                                                       ___________________________________
                                                                       Debtor or Debtor’s Attorney

          /s/ Monica Kollias for
Approved: _______________________________
        Wayne Godare Trustee




1350.17 (12/1/2017)                           Page 2 of 2             [Note: Printed text may not be stricken]

                                 Case 21-30452-tmb13        Doc 17     Filed 04/21/21
